                Case 18-10601-MFW               Doc 1794-3        Filed 11/29/18        Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

THE WEINSTEIN COMPANY HOLDINGS                                 Case No. 18-10601 (MFW)
LLC, et al.,
                                                               Jointly Administered
                                     Debtors.


                      ORDER COMPELLING DEBTORS TO ASSUME
                LICENSING AGREEMENT WITH LIGHT CHASER ANIMATION

           Upon the Motion of Light Chaser Animation to Compel Assumption of its Licensing

Agreement (the “Motion”) 1; and it appearing that the Court has jurisdiction over the Motion

pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing that this matter is a core proceeding

pursuant to 28 U.S.C. § 157(b); and it appearing that venue is proper in this district pursuant to

28 U.S.C. §§ 1408 and 1409; and good and sufficient notice of the Motion having been given

and no other or further notice of the Motion being necessary; and upon the hearing held to

consider the Motion on [December 17, 2018 at 10:30 a.m.]; and objections to the Motion, if any,

having been resolved or overruled; and the Court having found that just cause exists for the relief

granted herein; and after due deliberation and sufficient cause appearing therefor;

           IT IS HEREBY ORDERED THAT:

           1.       The Motion is granted.

           2.       The Licensing Agreement is hereby assumed. Cure costs shall be paid within

three business days of entry of this order in accordance with instructions from Light Chaser’s

counsel.




1
    Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to them in the Motion.
              Case 18-10601-MFW         Doc 1794-3      Filed 11/29/18     Page 2 of 2



         3.     The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

         4.     This Court shall retain jurisdiction to enforce the terms and provisions of this

Order.

Dated: December ___, 2018
       Wilmington, Delaware

                                       ____________________________________________
                                       THE HONORABLE MARY F. WALRATH
                                       UNITED STATES BANKRUPTCY JUDGE




                                                  2
